Citation Nr: 1122144	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-31 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to a higher evaluation than 10 percent for the service-connected intervertebral disc syndrome (IDS) and degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to a higher evaluation than 10 percent for the service-connected ulnar nerve deficit of the left upper extremity secondary to the cervical spine disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980 and from December 1982 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the RO in St. Louis, Missouri.  Jurisdiction over this case was subsequently returned to the RO in Boston, Massachusetts.

In April 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The issue whether new and material evidence has been received to reopen the claim of service connection for lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

With respect to the claims for higher evaluations for the cervical spine disability and ulnar nerve disability, it has been almost four years since the most recent VA examination was conducted in July 2007.  

VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).

Furthermore, the Veteran testified that his symptoms have gotten much worse since the time of his most recent examination.  

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Therefore, given both the length of time since his last examination and the Veteran's testimony of worsening of his disabilities, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's cervical spine disability and ulnar nerve disability.  Such examination and opinion would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

Prior to conducting an another examination, the RO should contact the Veteran in order to associate with the claims file any outstanding medical records that have not already been associated with the claims file.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

Furthermore, the Veteran submitted a favorable decision rendered by the Social Security Administration (SSA).  The SSA decision addressed the issue of a cervical spine disability which is now on appeal before the Board.   But see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (finding that the duty to assist did not include obtaining SSA records where VA had a copy of the decision, and there was no evidence that the decision addressed the disability at issue in the appeal).  

The record does not reflect that efforts have been made to obtain corresponding medical records.  Efforts to obtain the SSA records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

The Veteran testified at the recent hearing that he has tingling in both hands.  The Veteran maintains that a separate rating for radiculopathy to the right extremity is warranted.  This matter is considered part of the claim for a higher rating for the cervical spine as the General Rating Formula for Diseases and injuries of the Spine allow for the evaluation of any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a.  Such must be addressed in readjudication of the Veteran's claim for a higher rating.  38 C.F.R. § 19.31.

As the Veteran's claim for TDIU rating depends, in part, upon the outcome of the Veteran's claim for a higher rating for a cervical spine disability and ulnar nerve disability, the Board finds the issue to be inextricably intertwined with the issue certified for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU at this time.  Id.



Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to contact the SSA and request that copies of all medical records referable to the Veteran's award of disability benefits be provided.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for his cervical spine and ulnar nerve disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  The RO should specifically obtain all VA records from 1986 to the present that have not already been associated with the claims file.

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

3.  After the receipt of any additional medical records requested in accordance with this remand, the RO should schedule a VA orthopedic examination to ascertain the current nature and severity of the service-connected cervical spine disability.  In addition a neurological examination should be conducted to assess his neurological symptoms associated with his cervical spine disability, to include an ulnar nerve disability.  The Veteran's claims folder must be available to, and reviewed by, the examiner in conjunction with the examination.  The examiner should indicate that the claims folder was reviewed.  All indicated studies should be performed, to include any x-rays or magnetic resonance imaging studies if deemed necessary by the examiner for the evaluation of the Veteran under the rating criteria.  The examiner must set forth the complete rationale for all opinions expressed. 

The examiner should provide data as to the range of motion for the cervical spine, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  In addition, if applicable, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.  

The examiner is requested to also render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the service-connected cervical spine disability and ulnar nerve disability impair the Veteran's ability to work at substantially gainful employment.    

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



